—In a matrimonial action in which the parties were divorced by judgment dated March 2, 1993, the defendant former husband appeals from (1) an order of the Supreme Court, Westchester County (Barone, J.), entered January 19, 1999, which, inter alia, Ordered him to pay the plaintiff former wife $62,733.13 in attorney’s fees and (2) an order of the same court (Scarpino, J.), entered September 28, 1998, which directed the counsel for the former wife to release certain *501funds, in which the defendant claimed an interest, from an escrow account.
Ordered that the orders are affirmed, with one bill of costs.
The court properly awarded the plaintiff attorney’s fees in connection with various applications to enforce the terms of the judgment of divorce (see, Domestic Relations Law § 237 [c]; § 238; Fabrikant v Fabrikant, 19 NY2d 154; Stern v Stern, 265 AD2d 397; Feldman v Juliano, 248 AD2d 430). The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.